Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant’s amendment filed 8/21/2021.
Claims 1-20 are pending.  Claims 4-20 are withdrawn from consideration as being drawn to a non-elected invention/species.
The previous objection of claim 3 is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by de la Fuente et al.
The previous rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. is withdrawn in view of applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et. al (US 9,642,212).
Rogers discloses a reducer solvent component comprising any one or more of, toluene, xylene, acetone, naphtha, mineral spirits, methyl ethyl ketone  water, ethanol, isopropyl alcohol, n-butyl alcohol, methanol, ethyl benzene, cumene, Solane, n-propyl acetate, methyl acetate, methyl cyclohexane, p-Trifluoromethylphenyl chloride, and p-Chlorobenzotrifluoride, or other volatile solvent.  Rogers further discloses that the reducer solvent component typically comprises 15-%30% by weight ethanol, 15-25% by weight methyl acetate, 15-25% by weight p-Chlorobenzotrifluoride, and 15-25% by weight water (col 2, ln 43-52).  Methyl acetate meets the limitation of the first solvent.  The sum of these solvents without water would be about 85%.  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention, when reading Rogers’s disclosure, to replace ethanol with methyl cyclohexane, which meets the limitation of the second solvent, with a reasonable expectation of success for assisting in the deposition and post-deposition flow of layers.  Simple substitution of one known solvent for another solvent would achieve the predictable result.  Moreover, .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et. al (US 9,642,212) as applied above, further in view of Yokoyama et al. (US 2011/0269884).
	Rogers discloses a reducer solvent component as described above.  Rogers does not disclose the solvent comprising dimethyl carbonate as claimed.  However, Yokoyama discloses low VOC coating composition comprising dimethyl carbonate (para 0055).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to replace methyl acetate in the solvent component of Rogers with dimethyl carbonate, because the dimethyl acetate is also a VOC exempt, with a reasonable expectation of success for producing coating composition having low VOC (volatile organic content).
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
9/30/2021